Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 112(b) Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


For purposes of the present examination the limitation “limiting structure” is construed to mean as any structure that limit the rotation. 
Clarification is required so that the scope of the claim is clear.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kim in the US Patent Application Publication Number US 20030178988 A1.
Regarding claim 1, Kim teaches a probing apparatus [108] in Figure 2 (An improved alignment apparatus that isolates a rotational positioning mechanism (.theta. stage) of the apparatus from the effects of a translating work piece positioning mechanism (X-Y stage), and vice versa; Paragraph [0002] Line 4-7; FIG. 2 is a schematic front elevation of a test probing system 100 including a test probe alignment apparatus 108; Paragraph [0028] Line 1-3), comprising: 
a frame [132] (A probe stage 140 includes a stationary base plate 144, which may be securely mounted to frame 132 of test probing system 100; Paragraph [0030] Line 1-3); 
a testing device [116] (Chuck 116 as the testing device) (Upper surface 118 of chuck 116 is sized to fit a substrate 134 on which one or more circuits are formed. Preferred embodiments are used in connection with testing and/or trimming of circuits on substrates such as printed circuit boards (PCBs), including PCB panels carrying an array of printed circuit boards (not shown); Paragraph [0029] Line 1-6) disposed on the frame [132] (Figure 2 shows that the chuck 116 is disposed on the frame 132) and being displaceable along an X direction and a Y direction perpendicular to the X direction (With reference to FIG. 2, test probing system 100 includes a workpiece positioning stage 110 consisting essentially of an X-Y stage 114 that supports a chuck 116 having an upper surface 118. The X-Y stage 114 moves over a stationary horizontal platen 124 in orthogonal X and Y directions lying in a substantially horizontal plane (the X direction is indicated by arrow 126 and Cartesian coordinate reference frame 128; the Y direction extends perpendicular to the drawing; Paragraph [0028] Line 4-12; X-Y plane in which chuck 116 moves; Paragraph [0030] Line 7);

    PNG
    media_image1.png
    914
    872
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Kim
a rotatable testing platform [160] (Z stage 160 as the rotatable testing apparatus) (A translating Z stage 160 is supported by pedestal 150 and moves with pedestal 150 in response to actuation of .theta. drive mechanism 154; Paragraph [0030] Line 8-10), disposed on the frame [132] (A probe stage 140 includes a stationary base plate 144, which may be securely mounted to  Paragraph [0030] Line 1-8) and being rotatable around a rotation axis extending in the X direction (Z stage 160 preferably extends beyond an upper face 168 of pedestal 150 where Z stage 160 is coupled to a Z-drive mechanism 172 that drives Z stage 160 and carriage 164 for linear translation along Z-axis relative to .theta. stage 148. Driving of Z stage 160 and carriage 164 along the Z-axis; Paragraph [0030] Line 16-21; Figure 2: Modified Figure 2 of Kim shows that the a rotatable testing platform rotatable around a rotation axis extending in the X direction), wherein a direction perpendicular to the X direction and the Y direction is a Z direction (A .theta. stage 148 is mounted on base plate 144 and includes a pedestal 150 that driven by a .theta. drive mechanism 154 of .theta. stage 148 for rotation about an axis of rotation 156 perpendicular to the X-Y plane in which chuck 116 moves. A translating Z stage 160 is supported by pedestal 150 and moves with pedestal 150 in response to actuation of .theta. drive mechanism 154; Paragraph [0030] Line 4-10; Figure 2: Modified Figure 2 of Kim shows that the Z axis perpendicular to X axis and Y axis), 
the rotatable testing platform [160] and the testing device [116] are located at different positions of the Z direction (Figure 2: Modified Figure 2 of Kim shows that the rotatable testing platform [160] and the testing device [116] are located at different positions of the Z direction); and 
a probe module [167], disposed on the rotatable testing platform [160] (A carriage 164 is hung from Z stage 160 below pedestal 150 and adapted for mounting a probe card 166 having a set of test probes 167; Paragraph [0030] Line 10-12).


Regarding claim 6, Kim teaches a probing apparatus, further comprising 
a photography module [182] (A digital video camera 182 is the photography module) disposed on the rotatable testing platform [160] (Alignment of the set of probes 167 with the contact pads of substrate 134 is accomplished in the preferred embodiment using a position sensor 180, such as a digital video camera 182, coupled to a machine vision system (not shown) and a motion controller 186; Paragraph [0032] Line 1-4; Controller 186 is coupled with the rotatable testing platform 160 and controller is coupled to a photography module and therefore photography module disposed on the rotatable testing platform).


Regarding claim 7, Kim teaches a probing apparatus, further comprising 
a first displacement assembly [148] (theta stage 148 is the first displacement assembly), wherein the probe module and the photography module are disposed on the first displacement assembly, so that the probe module [167] and the photography module [182] are concurrently moved or rotated along the X direction or the Y direction (A computer-readable data storage medium accessible by motion controller 186 is also adapted to store movement vector data representing preprogrammed movements of X-Y stage 114, .theta. stage 148, and/or Z stage 160. In accordance with a preferred embodiment, motion controller 186 uses position information sensed by sensor 180 to adjust the alignment of .theta. stage 148 and X-Y stage 114 before or during execution of the preprogrammed movements; Paragraph [0032] Line 9-20).


Regarding claim 8, Kim teaches a probing apparatus, further comprising
two second displacement assemblies [164] (Carriage 164 in both side functions as the two second displacement assemblies), wherein the two second displacement assemblies [164] are disposed on the first displacement assembly [148] (Figure 2: Modified Figure 2 of Kim shows that the two second displacement assemblies [164] are disposed on the first displacement assembly [148]), and 
the probe module [167] and the photography module [182] are respectively disposed on the two second displacement assemblies [164] (Figure 2: Modified Figure 2 of Kim above), so that the probe module [167] and the photography module [182] are displaceable along the X direction, the Y direction, and the Z direction (A carriage 164 is hung from Z stage 160 below pedestal 150 and adapted for mounting a probe card 166 having a set of test probes 167. Probe card 166 is mounted such that probes 167 face chuck 116. Carriage 164 rotates in concert with Z stage 160 when .theta. stage 148 is rotated, to thereby align the set of probes 167 with contact areas (not shown) on substrate 134; Paragraph [0030] Line 10-16).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 in view of Yudate et al. (Hereinafter “Yudate”) in the US Patent Application Publication Number US 20080298948 A1.

Regarding claim 2, Kim fails to teach a probing apparatus, wherein two opposite sides of the rotatable testing platform respectively includes a rotation shaft, and the rotation shafts are rotatably disposed on the frame.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
wherein two opposite sides of the rotatable testing platform respectively includes a rotation shaft, and the rotation shafts are rotatably disposed on the frame ([0029] As shown in FIG. 2, the test head 5 is fixed to a rotating shaft of a drive unit 12 through a turning arm 11 having a first flat surface 11a and a second flat surface 11b formed perpendicular to the first flat surface 11a. Thus, the test head 5 can turn through the rotating shaft. The turning arm 11 turns around a pivot set on an axis A of the rotating shaft of the drive unit 12; Paragraph [0029] Line 1-7; test head has the rotating shaft which makes the test head to rotate). The purpose of doing so is to reduce the rotation speed of the motor, to obtain a high reduction ratio, to select the reduction ratio by appropriately setting the design dimensions or the shapes of the internal components or the members, to set the design dimensions or the shapes of the internal components or the members, therefore the drive unit can be compacted.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Yudate, because Yudate teaches to 

Regarding claim 3, Kim fails to teach a probing apparatus, further comprising a worm wheel and a worm shaft, wherein the worm wheel is connected to the rotation shaft, and the worm shaft is engaged with the worm wheel.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
further comprising a worm wheel [21] in Figure 6-8 and a worm shaft [21a], wherein the worm wheel [21] is connected to the rotation shaft [26a], and the worm shaft [21a] is engaged with the worm wheel [21] (The worm-geared reduction gear 20 has a worm wheel 21 that meshes with the worm pinion 23. One side of the worm wheel 21 is connected to a rotor shaft 26a of the posterior reduction gear 26. The other side of the worm wheel 21 is connected to a worm wheel shaft 21a; Paragraph [0055] Line 1-5). The purpose of doing so is to provide self-lock function of surely transmitting the torque of the motor shaft, to prevent the torque of the posterior reduction gear to the motor shaft, to maintain stability and to enhance work.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Yudate, because Yudate teaches to 


Regarding claim 4, Kim fails to teach a probing apparatus, further comprising a limiting structure disposed at the rotation shaft, wherein the limiting structure has a first plane and a second plane, and during a rotation of the rotation shaft, the first plane and the second plane abut against the frame to limit a rotation range of the rotation shaft to be less than 360 degrees.
Yudate teaches a heavy object turning apparatus, which is applied to a probe apparatus or the like for measuring electric characteristics of a test target such as a semiconductor device, and which is configured to turn a heavy object, such as a test head (Paragraph [0004] Line 1-5),
further comprising a limiting structure [29] in Figure 4-5 (shaft 29 as the limiting structure as it decelerated output rotation) disposed at the rotation shaft [26a], wherein the limiting structure has a first plane [29a] and a second plane [29c] (The shaft 29 has a first end plate 29a, whose outer circumferential surface engages with an anterior main bearing 30a, and a second end plate 29c that has a pillar portion 29b loosely fit in the internally-toothed gear element 28 and that the outer circumferential surface of the second end plate 29c engages with a posterior main bearing 30b; Paragraph [0039] Line 17-22), and during a rotation of the rotation shaft [26a], the first plane [29a] and the second plane [29c] abut against the frame to limit a rotation range of the rotation shaft [26a] to be less than 360 degrees (the first end plate 29a and the second end plate 29c having the pillar portion 29b are adjacently connected to each other with a tapered pin (not shown), which is engaged in a shaft hole 29d formed in the Paragraph [0040] Line 1-12; Therefore the rotation of the rotating shaft reduced and could be less than 360 degree). The purpose of doing so is to perform a decelerated output rotation, to set the reduction ratio of the posterior reduction gear.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Yudate, because Yudate teaches to include a limiting structure performs a decelerated output rotation, sets the reduction ratio of the posterior reduction gear (Paragraph [0040]).


Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 (Figure 2 of Kim in view of figure 3-4 and 5 of Kim).

Regarding claim 5, Kim in Figure 2 fails to teach a probing apparatus, wherein the rotatable testing platform further comprises a frame body and  a plurality of clamping mechanisms, the frame body has an inner peripheral surface, and the clamping mechanisms are respectively disposed on the inner peripheral surface and are displaceable along the Y direction.
However in Figure 5 and 11 Kim teaches 
the rotatable testing platform further comprises a frame body (taut block 430 as the frame body) and a plurality of clamping mechanisms [418, 419], the frame body has an inner peripheral surface, and the clamping mechanisms are respectively disposed on the inner peripheral surface and are displaceable along the Y direction ([0039] FIG. 11 is an enlarged partial top plan view of the test probe alignment apparatus 300, showing detail of .theta. drive mechanism 330. With reference to FIG. 11, taut-band mechanism 336 includes a crossed pair of flexible bands 410 and 412, which are highly inelastic along their lengths. Each of the bands 410 and 412 extend between and are attached at one end to linear slide 334, and at their other end to respective adjustment clamps 418 and 420 (see also FIG. 9). Throughout the range of travel of .theta. drive mechanism 330, the bands 410 and 412 remain in contact with a curved face of a taut block 430, to which adjustment clamps 418 and 420 are mounted; Paragraph [0039] Line 1-8). The purpose of doing so is to provide for re-zeroing taut-band mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim (Figure 2) in view of Lim (Figure 4-5 and 9), because Kim teaches to provide for re-zeroing taut-band mechanism. (Paragraph [0039]).


Regarding claim 10, Kim in Figure 2 fails to teach a probing apparatus, wherein , further comprising a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist, the support is fixed on the frame, the pulley is disposed on the support and displaceable along the X direction, and the hoist is disposed on the pulley. 
However in Figure 5 and 11 Kim teaches 
a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist, the support is fixed on the frame, the pulley is disposed on the support and displaceable along the X direction, and the hoist is disposed on the pulley ([0035] Test probe alignment apparatus also includes a Z stage 250, comprising a Z-stepper motor 254 coupled to Z-
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim (Figure 2) in view of Lim (Figure 4-5 and 9), because Kim teaches to include a suspension module, wherein the suspension module comprises a support, a pulley, and a hoist accommodates larger drive mechanisms, such as taut-band mechanism, receive and securely hold a probe card (Paragraph [0034]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘988 A1 in view of Endo et al. (Hereinafter “Endo”) in the US Patent Application Publication Number US 20100079161 A1.

Regarding claim 9, Kim fails to teach a probing apparatus, further comprising two guide rods, a slide rod, and a top post structure, wherein the two guide rods are disposed on the rotatable testing platform and extend in the X direction, the slide rod extends in the Y direction and slidably disposed between the two guide rods, and the top post structure is displaceable along the Z direction and is slidably disposed on the slide rod.

the two guide rods [38] are disposed on the rotatable testing platform and extend in the X direction, the slide rod extends in the Y direction and slidably disposed between the two guide rods, and the top post structure is displaceable along the Z direction and is slidably disposed on the slide rod (A pressing unit 36 is provided between the main body 11 and each of the opposite arms 34. The pressing unit 36 applies a biasing force to pivot the corresponding arm 34 upward. The pressing unit 36 includes a biasing rod 38 urged to extend by a gas spring. A base end portion of the biasing rod 38 is joined to a back portion of the main body 11 to be rotatable about a horizontal axis and a leading end portion of the biasing rod 38 is rotatably joined to a lower surface of a supporting member 37 provided on a lower surface of the arm 34; Paragraph [0041] Line 1-9; Figure 2 shows the slide rod and the bias rod). The purpose of doing so is to pivot the corresponding arm upward.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Kim in view of Endo, because Endo teaches to include two guide rods pivots the corresponding arm upward (Paragraph [0041]), provides strong testing platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HSU et al. (US 20160266168 A1) discloses, “TESTING MACHINE AND OPERATION METHOD THEREOF-a testing machine includes a base, a testing platform, a probe platform, a control lever, a temporary positioning mechanism and a damper. The testing platform is connected with the base. The testing platform being configured to carry a device under test (DUT). The probe platform is connected with the base. The probe platform is able to move along a longitudinal direction relative to the testing platform, and the probe platform is configured to connect with at least one probe corresponding to the device under test. The control lever is connected with the base and the probe platform. Through operating the control lever, the probe platform is driven by the control lever to move along the longitudinal direction relative to the testing platform. The temporary positioning mechanism is connected with the control lever. The temporary positioning mechanism is configured to temporarily hold the probe platform and the control lever at a specific position. The damper is connected with the base (Paragraph [0009])-However HSU does not disclose-a rotatable testing platform, disposed on the frame and being rotatable around a rotation axis extending in the X direction, wherein a direction perpendicular to the X direction and the Y direction is a Z direction, the rotatable testing platform and the 10 testing device are located at different positions of the Z direction”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866